Name: 2010/315/: Commission Decision of 8 June 2010 repealing Decision 2006/601/EC on emergency measures regarding the non-authorised genetically modified organism Ã¢ LL RICE 601Ã¢ in rice products, and providing for random testing for the absence of that organism in rice products (notified under document C(2010) 3527) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  technology and technical regulations;  plant product;  America;  foodstuff;  health;  marketing
 Date Published: 2010-06-09

 9.6.2010 EN Official Journal of the European Union L 141/10 COMMISSION DECISION of 8 June 2010 repealing Decision 2006/601/EC on emergency measures regarding the non-authorised genetically modified organism LL RICE 601 in rice products, and providing for random testing for the absence of that organism in rice products (notified under document C(2010) 3527) (Text with EEA relevance) (2010/315/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(2) thereof, Whereas: (1) Commission Decision 2006/601/EC (2) requires that consignments of rice products originating from the United States of America and likely to be mixed may be placed on the market only if they are accompanied by certain documents demonstrating that the products concerned do not contain the genetically modified organism LL RICE 601. In addition, that Decision provides for certain other control measures. (2) The United States Department of Agriculture (USDA) has published the results of its investigation on, in particular, the presence of LL RICE 601 in US commercial rice. While the exact mechanisms of the admixture could not be established, the findings indicated that the source of the admixture with LL RICE 601 was limited. (3) Additionally, the US Rice Federation adopted a plan aiming to remove LL RICE 601 from the US export channels. This plan included testing of the seeds before planting, as well as documentary and analytical controls at the delivery points. (4) Following the latest amendment to Decision 2006/601/EC, by Commission Decision 2008/162/EC (3), the 2008 seed test results for the five rice growing US states  Arkansas, Mississippi, Louisiana, Texas and Missouri , provided in the framework of that plan, were all negative for the presence of LL RICE 601. (5) The findings and conclusions of the Food and Veterinary Office report of 2008 concerning the evaluation of control activities in the United States of America regarding emergency measures for rice exports to the EU [United States 2008-7857] show that there was an acceptable system in place as regards the measures provided for in Decision 2006/601/EC. (6) Testing by the US Rice Federation for the 2009 crop of harvested rice, also known as green rice, did not detect lots containing LLRice601. In addition, the US industry indicated that it would continue to apply its plan for the 2010 crop and to provide pre-export testing and certification even if the measure is lifted, should market interests require continued measures. (7) Consequently, the reasons which justified Decision 2006/601/EC no longer exist. That Decision should therefore be repealed. (8) Member States should nevertheless keep up monitoring, at an appropriate level of random testing, to verify the absence of rice products mixed with LL RICE 601 on the market. The results of this monitoring are to be rapidly communicated through the RASFF to the Commission which will evaluate whether further action is required. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/601/EC is repealed. Article 2 Member States shall ensure an appropriate level of random testing to verify the absence on the market of rice products containing, consisting of, or produced from the genetically modified LL RICE 601, in accordance with Regulation (EC) No 178/2002. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 June 2010. For the Commission John DALLI Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 244, 7.9.2006, p. 27. (3) OJ L 52, 27.2.2008, p. 25.